Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 9-26-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 5-6, 13-14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said front portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 5-6, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,893,173 to Bray in view of U.S. Design No. D503,846 to Gallagher et al. and further in view of U.S. Patent No. 5,031,388 to Ode.
Referring to claims 1 and 2, Bray discloses a headwear apparatus for positioning on the head of an animal comprising, a body – at 14,50,52, the body having a first side portion and a second side portion – see the sides of 14,50,52 in figures 1-4, the body having a front side extending between the first side portion and the second side portion – see the front of 14,50,52 in figures 1-4, the front portion positioned opposite a rear side of the body – see rear of 14,50,52 in figures 1-4, a first strap – at 32,40,44, having a first end thereof engaged in a first connection to the first side portion at a position thereon adjacent the front side of the body – see at 24c and 60c in figures 2 and 4, a second end of the first strap being engaged in a second connection to the first side portion at a position thereon adjacent the rear side of the body – see at 24d and 60d in figures 2 and 4, a second strap – at 32,42,46, having a first end thereof engaged in a first connection to the second side portion at a position thereon adjacent the front side of the body – see at 34b,60b in figures 2 and 4, a second end of the first strap being engaged in a second connection to the second side portion at a position thereon adjacent the rear side of the body – see at 24a,60a in figures 2 and 4, a fastener – see the knot (not labeled but shown under the neck and back of the jaw of the animal in figure 1), the fastener extending between a first end and second end – see figure 1, the fastener having a first fastener portion which is engageable in a removable engagement with a second fastener portion – see ends of the strap removably engaged via the knot in figure 1. Bray does not disclose the first end of the fastener in a first sliding engagement upon the first strap, and the second end of the fastener in a second sliding engagement upon the second strap. Gallagher et al. does disclose a fastener – see lower strap in figures 1-5, having fastener portions – at one or both ends of the lower strap having first and second portions with that can be removably engaged see figures 1-5, and  the first end of the fastener in a first sliding engagement upon the first strap – see connection of lower strap via a loop at the end of the lower strap to the strap at the side of the body as seen in figures 1-5, and the second end of the fastener in a second sliding engagement upon the second strap – see the connection of the other end of the lower strap via a loop to the other strap on the other side of the body as seen in figures 1-5. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bray and add the fastener of Gallagher et al., so as to yield the predictable result of removably securing the body to the animal as desired. Bray as modified by Gallagher et al. further discloses a first opening formed through the first side portion of the body – see at 60c,60d, a second opening formed through the second side portion of the body – see at 60a,60b. Bray as modified by Gallagher et al. further discloses the first opening having a first curved edge formed in the first side portion – see at 60c,60d curved given the curvature of 52 as seen in figure 4 of Bray, and the second opening having a second curved edge formed in the second side portion – see at 60a,60b curved given the curvature of 52 as seen in figure 4 of Bray.
Bray as modified by Gallagher et al. further discloses the first curved edge extending in-between the first connection of the first strap to the first side portion and the second connection of the first strap to the first side portion – see at 60a,60b having curved portions between where the straps connect to 52 in figure 4 of Bray, and the second curved edge extending in-between the first connection of the second strap to the second side portion and the second connection of the second strap to the second side portion – see at 60c,60d having curved portions between where the strap connect to 52 in figure 4 of Bray. Bray as modified by Gallagher et al. does not disclose the first opening for positioning there through of a first ear of an animal wearing the headwear and the second opening for positioning there through of a second ear of the animal wearing the headwear. Ode does disclose the first opening – at 16, formed by the strap – at 20 and first edge – at edges of 14 proximate 16,20 as seen in figures 1-2 and 4, for positioning there through of a first ear of an animal wearing the headwear – see figure 4, and the second opening – at 18, formed by the strap – at 22 and the second edge – at the edges of 14 proximate 18,22 as seen in figures 1-2 and 4, for positioning there through of a second ear of the animal wearing the headwear – see figure 4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Brady as modified by Gallagher et al. and add the first and second openings allowing for positioning of the animal’s ears therethrough as disclosed by Ode, so as to yield the predictable result of better securing the device to the animal during use. 
Referring to claims 5 and 6, Bray as modified by Gallagher et al. and Ode further discloses the removable engagement between the first fastener portion and the second fastener portion formed by cooperative fasteners positioned in each of the first fastener portion and the second fastener portion – see fastener portions at the right side of the device in figure 2 of Gallagher et al. and fastener portions on each side of the device in figure 5, the cooperative fasteners being from a group including hook and loop fabric – see figure 2, snaps, buttons, clips, magnets, or grommets – see clip, grommet in figure 5 of Gallaher et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bray as modified by Gallagher et al. and Ode and add the fastener of Gallagher et al., so as to yield the predictable result of removably securing the body to the animal as desired.
Referring to each of claims 13-14 and 17-18, Bray as modified by Gallagher et al. and Ode further discloses the fastener being slidable along the first sliding engagement and along the second sliding engagement – see connections of the lower strap to the side straps in figures 1-5 of Gallagher et al., between a frontal location below a bill projecting from the front side of the body and a rearward positioning adjacent the rear side of the body – see lower strap between the front and rear of the body in figures 1-5 of Gallagher et al. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bray as modified by Gallagher et al. and Ode and add the fastener of Gallagher et al., so as to yield the predictable result of removably securing the body to the animal as desired.

Response to Arguments

4.	Regarding rejoinder of claims 7-8 and 11-12, these claims may be rejoined if the claims from which they depend are allowed.
	It is noted that applicant has not addressed the 35 U.S.C. 112(b) rejections of claim 1 detailed in the last office action dated 4-25-22 and detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claims 1-2, applicant’s claim amendments and remarks/arguments dated 9-26-22 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 4-25-22. However, applicant’s claim amendments dated 9-26-22 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action.  

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643